HOFFMAN, Judge
(concurring):
I agree with the Majority that the June 27, 1975 order must be stricken and the June 2, 1975 order reinstated. I also agree that the matter should be remanded to the lower court for an evidentiary hearing to determine if appellant has complied with the requirements of the June 2, 1975 order. I believe, however, that the trial judge may, in his discretion, find that appellant has “substantially complied” with the order, even if service was not made within the thirty days provided by the order. The hearing court may determine that appellant reasonably relied on the validity of the June 27 order and, consequently, failed to make immediate service of process. Such reliance may be indicated by the fact that on June 30, plaintiff filed a praecipe to reinstate the complaint against appellee and issued the reinstated complaint to the sheriff for service. Reinstating the complaint would not be a necessary or logical step if plaintiff was attempting to comply with the June 2 order.
Finally, appellant may be entitled to appeal both the results reached in the evidentiary hearing on remand and *406the validity of the underlying June 2 order. I do not read the majority opinion to address or decide the scope of appellant’s opportunity to appeal after the evidentiary hearing.
SPAETH, J., joins in this concurring opinion.